United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, SUN COAST
PERFORMANCE CLUSTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-319
Issued: November 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 22, 2010 appellant, through her attorney, filed a timely appeal of the
October 25, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that she did not sustain a traumatic injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to an October 30, 2007
employment incident.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a September 2, 2009 decision, the
Board affirmed OWCP decisions dated March 5 and August 20, 2008, finding that appellant did
not sustain an injury in the performance of duty on October 30, 2007. The Board found that
appellant failed to submit sufficiently rationalized medical evidence establishing a causal
relationship between her claimed injury and the accepted October 30, 2007 employment incident.
The facts of the case as set forth in the Board’s prior decision are incorporated by reference.3
By letter dated August 17, 2010, appellant, through her attorney, requested
reconsideration before OWCP. In a December 15, 2009 medical report, Dr. James B. Billys, an
attending Board-certified orthopedic surgeon, stated that he reviewed her history. In a prior
January 17, 2008 report, he concluded that appellant experienced sciatica in the right leg as a
result of twisting at a mail drop when alighting from her vehicle. Dr. Billys opined that, based
on the history of the accepted employment incident, his physical examination finding of sciatica
pain down her right leg and magnetic resonance imaging (MRI) scan evidence of two lumbar
disc herniations, she sustained a work-related injury when she twisted and got out of the vehicle.
He stated that the accepted employment incident coincided with the onset of her symptoms and
“could have certainly caused the [diagnosed] disc herniations, which have led to [appellant’s]
continued symptomatolgy.”
In an October 25, 2010 decision, OWCP denied modification of its finding that appellant
did not sustain an injury in the performance of duty on October 30, 2007. It found that the
medical evidence was insufficient to establish that the claimed injury was causally related to the
accepted October 30, 2007 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within applicable time limitation;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the

2

Docket No. 09-363 (issued September 2, 2009).

3

On November 1, 2007 appellant, then a 48-year-old rural route carrier, filed a traumatic injury claim alleging
that on October 30, 2007 she hurt her right leg when she exited her long life vehicle. In a December 21, 2007
decision, OWCP denied her claim, finding that the October 30, 2007 incident occurred as alleged, but that the
evidence failed to establish that the claimed medical condition was causally related to the accepted work-related
incident. In decisions dated March 5 and August 20, 2008, it denied modification of its denial of appellant’s claim.
4

5 U.S.C. §§ 8101-8193.

2

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.7
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.8
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.9 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.10 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.11
ANALYSIS
The Board previously found the medical evidence of record insufficient to establish that
appellant sustained an injury causally related to the accepted October 30, 2007 employment
incident. Appellant requested reconsideration before OWCP and submitted a medical report
from Dr. Billys, an attending physician.
In a December 15, 2009 report, Dr. Billys noted his prior findings from January 17, 2008
that appellant sustained employment-related sciatica symptoms in her right leg based on the
accepted history that she twisted it during a mail drop when alighting from her vehicle on
October 30, 2007. He reiterated his findings based on the history of the October 30, 2007
employment incident, his physical examination findings of sciatica pain down the right leg and
an MRI scan evidence of two lumbar disc herniations. Dr. Billys concluded that the accepted
employment incident coincided with the onset of appellant’s symptoms and “could have
5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 5.
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

8

Linda S. Jackson, 49 ECAB 486 (1998).

9

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
10

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

11

Charles E. Evans, 48 ECAB 692 (1997).

3

certainly caused the [diagnosed lumbar] disc herniations, which have led to her continued
symptomatology.” He did not adequately explain how the mechanism of twisting and alighting
from vehicle on October 30, 2007 caused or contributed to her right leg and lumbar conditions.
Rather, Dr. Billys provided a speculative opinion in causal relation. Medical reports without
adequate rationale on causal relationship are of diminished probative value and are insufficient to
meet an employee’s burden of proof.12 Without medical reasoning explaining how the
October 30, 2007 employment incident caused or contributed to the sciatica and lumbar disc
herniations, Dr. Billys’ reports are insufficient to meet appellant’s burden of proof.13
On appeal, appellant’s attorney contended, without explanation, that OWCP’s decision
was contrary to fact and law. For the reasons stated, the Board finds that appellant did not
submit sufficient medical evidence establishing that she sustained an injury causally related to
the established employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury causally
related to the October 30, 2007 employment incident.

12

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

13

C.B., Docket No. 08-1583 (issued December 9, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

